214 U.S. 196
29 S.Ct. 635
53 L.Ed. 965
W. O. ROGERS, JR., ELLEN G. M. Rogers, John B. Martin,  et al., Plffs. in Err.,v.JOSEPH T. JONES, the County of Harrison, et al.
No. 196.
Submitted April 27, 1909.
Decided May 24, 1909.

This was a bill in equity brought by Rogers and others, plaintiffs in error, November 11, 1903, in the chancery court for Harrison county, Mississippi, to remove certain alleged clouds from the title to lands situated in that county, and to be put in possession of said lands, against J. T. Jones, Harrison county, and the persons constituting the board of supervisors of the county, as individuals and as composing that board.
Defendants demurred, and the demurrer was overruled by the chancellor. An appeal was taken from this decree to the supreme court of Mississippi, where the decree of the lower court was reversed and the cause remanded. Jones v. Rogers, 85 Miss. 802, 38 So. 742. Thereupon plaintiffs in error filed an amended bill. To the amended bill Jones and the county severally filed demurrers and also answers denying certain allegations of fraud. On hearing, the chancellor sustained the demurrers, and plaintiffs in error refusing to amend or plead further, the amended bill was dismissed December 23, 1905. From this decree plaintiffs in error appealed to the state supreme court, where it was affirmed October 22, 1906, and from this judgment plaintiffs in error have prosecuted the pending writ of error.
The material averments of the amended bill were that plaintiffs in error claimed title to certain lands described in the bill, by virtue of a purchase of said lands by 'their ancestor,' John Martin, at a sale of said lands on October 28, 1839, made by the United States marshal under an execution on a judgment of the United States circuit court for the southern district of Mississippi, against one James McLaren.
That plaintiffs in error are the 'legal desecendants and sole surviving heirs at law of John Martin, deceased, who died intestate in the city of New Orleans and state of Louisiana, during the year 1848.' That Martin, at the time of his death, was seised and possessed of, in fee simple, in addition to other lands, certain described lands or parcels of land, which include the lands in controversy, situated in the town of Gulfport, county of Harrison (Hancock county at the time of the sale), and state of Mississippi. That plaintiffs in error are tenants in common, and all derived their title 'from their common ancestor, John Martin, by descent.' That James McLaren acquired said lands by sales from the United States government, dated December 11, 1834, and a patent dated January 5, 1841.
That, at the sale of the land under an execution on the judgment against McLaren, Martin became the highest and best bidder at and for the sum of $760, and the same was knocked off to him by the United States marshal, and the purchase money was then and there paid by Martin to the marshal, and he was then and there put into possession, and so remained until his death, in the year 1848.
The amended bill further averred that the land was in Harrison county, Mississippi, and that John Martin never sold nor made any disposition of any kind of the lands; that plaintiffs in error have been all the while in constructive possession of the lands since the death of John Martin, in 1848, and that no person or persons ever went into actual possession of the lands until the county of Harrison or the board of supervisors thereof took possession under deed of June 4, 1902, from J. T. Jones.
The bill alleged upon belief that, at the sale, a deed to the lands was made by the marshal to John Martin, and, in this connection, the bill further alleged that another sale of lands was made on the same execution, and the deeds were made by the marshal to the purchasers at said sale.
That McLaren died intestate, leaving no heirs at law, either lineal or collateral, and that the lands never escheated to the state of Mississippi.
The bill further alleged that, while plaintiffs in error were minors, the administrator of McLaren procured a certified copy of the judgment and execution and proceedings of the sale, and, with the purpose of depriving plaintiffs in error of their legal right and title to the lands, organized a company to take charge of the lands, concealing the facts of the said sale. That the company kept the facts of the real ownership from the plaintiffs in error, and sold some of the lands without knowledge of their legal rights to said property until the last four or five years. That as soon as the fact of the purchase and ownership of the lands by John Martin was made known to them, plaintiffs in error at once began to take the necessary legal steps to begin suit to establish the claim.
The bill also alleged that defendants in error had full notice of the claim to the title of plaintiffs in error, but they accepted the gift of the land in controversy from J. T. Jones, and had full knowledge of the fraud that had been practised upon them from its beginning to the present time. That on June 4, 1902, Jones conveyed by deed the land in Gulfport, as a gift, to the board of supervisors of Harrison county, with the condition that, should the county of Harrison at any time cease to use the lands for the courthouse, they should revert to Jones.
The bill further stated that if the supreme court of Mississippi should decide against the validity of the marshal's sale under the judgment and execution, plaintiffs in error 'claim the right and benefit of an appeal from the final decree to the Supreme Court of the United States.'
The original bill had averred, 'par parenthesis, that they are claiming their rights and title to this property under a marshal's sale made under and by virtue of the laws and Constitution of the United States of America, and they now and here desire to lay the proper predicate, so that they may have these proceedings in this case revised and reviewed by the Supreme Court of the United States, in case the decision of the supreme court of the state of Mississippi is adverse to their lawful, just, and bona fide claim, having derived the same from the patentee of these lands.'
The answers of the supervisors and of Jones denied notice or knowledge of any fraud on complainants, and, having answered the bill for the purposes of that denial, prayed the judgment of the court on the demurrers.
Messrs. Frank Johnston A. G. Harper for plaintiffs in error.
[Argument of Counsel from pages 199-201 intentionally omitted]
Messrs. James H. Neville and Walter A. White for defendants in error.
Statement by Mr. Chief Justice Fuller:
[Argument of Counsel from pages 201-203 intentionally omitted]
Mr. Chief Justice Fuller delivered the opinion of the court:


1
In entering the decree of December 23, 1905, the chancellor manifestly proceeded on the decision of the supreme court of Mississippi, reported 85 Miss. 802, 38 So. 742, as did the supreme court in affirming, October 22, 1906, the chancellor's decree. To this decree the pending writ of error was allowed and issued September 18, 1907.


2
The contention is that, in determining the rights of plaintiffs in error, the Mississippi supreme court put a wrong construction upon the special act of Congress of February 16, 1839, [5 Stat. at L. 317, chap. 27], referring to the time and place for the making of judicial sales in Mississippi, in that it held that the marshal's sale relied on as the foundation of title was made at the wrong place. But the supreme court made other and decisive rulings, as well as that in reference to the place of the alleged sale.


3
In the first place, that court held that the alleged return on the writ of fieri facias did not describe the lands in controversy, and therefore could not confer title, even though regular and valid. The act of Congress of February 16, 1839, did not attempt to define what is and what is not a good and valid description of real estate, or to make any rule by which a purchaser at a marshal's sale could take possession of lands other than those specifically described in the process. The question of a sufficient description was a question of general law.


4
In the second place, the court held that, under the Mississippi statute authorizing suits of the character then before the court, plaintiffs in error had not deraigned a title to the lands in controversy, which, under the Mississippi statute under which the suit was instituted, was a fatal objection to the bill.


5
In the third place, the court held that the claim of plaintiffs in error was barred by the Mississippi statute of limitations, in that it failed to show possession by the plaintiffs, or their ancestor, during the sixty-four years that intervened between the marshal's sale and the bringing of the suit, and did not, as required by the rules of practice in courts of equity in Mississippi, show that it was the defendants or those in privity with them who had fraudulently canceled from plaintiffs the evidence of their claim.


6
It is true that the supreme court of Mississippi in the subsequent case of Kennedy v. Sanders, 90 Miss. 524, 43 So. 913, decided May 20, 1907, overruled the ruling in Jones v. Rogers, applying the ten-year statute of limitations, and quoting what the court then observed in that regard, said that 'this announcement was not necessary to the decision in Jones v. Rogers, for the court had already held that the complainants in that case had deraigned no title.' And it will have been perceived that this writ of error runs to the judgment of the supreme court of October 22, 1906.


7
The result is, therefore, that this writ of error comes within the rule that where the disposition of a Federal question was not necessary to the determination of the cause, and the judgment is based on a distinct ground or grounds broad enough to sustain it, over which this court has no jurisdiction, the writ of error cannot be maintained.


8
Writ of error dismissed.


9
Mr. Justice White took no part in the consideration and disposition of this case.